HARRIS, J.
Defendant, James Bledsoe, filed a Rule 8.800(a) motion alleging that his sentence was illegal under Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied relief based on Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999). However, the Florida Supreme Court has since disapproved Bortel and has held that defendants who committed offenses between October 1, 1995, and May 24, 1997, and were sentenced under the unconstitutional 1995 guidelines have standing to challenge their sentences. See Trapp v. State, 760 So.2d 924 (Fla.2000). Defendant has alleged a facially sufficient claim under Heggs and Trapp and the State correctly concedes that the trial court’s order must be reversed and the case remanded for a determination of whether defendant was adversely affected by the application of the unconstitutional guidelines.
REVERSED and REMANDED.
SAWAYA and PLEUS, JJ., concur.